                    Case 20-50861-CSS                 Doc 1        Filed 10/14/20           Page 1 of 14




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                       )
    In re:                                                             )
                                                                       )     Chapter 11
    NSC WHOLESALE HOLDINGS LLC., et al.,                               )
                                                                             Case No. 18-12394 (CSS)
                                 1
                                                                       )
                     Debtors.                                          )     (Jointly Administered)
                                                                       )
                                                                       )
                                                                       )
                                                                       )
    NSC LIQUIDATING TRUST,                                             )
                                                                       )
                     Plaintiff,                                        )
                                                                       )
    v.                                                                       Adv. Proc. No. 20-_________ (CSS)
                                                                       )
                                                                       )
    ALMOST NOTHING INC.,                                               )
                                                                       )
                     Defendant.
                                                                       )
                                                                       )

                     COMPLAINT TO AVOID AND RECOVER TRANSFERS
                   OF PROPERTY PURSUANT TO 11 U.S.C. §§ 547, 548 AND 550
                   AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

             The NSC Liquidating Trust (the “Trust” or the “Plaintiff”), by and through its attorneys

Gibbons P.C., filed this complaint the (“Complaint”) to avoid and recover transfers against Almost

Nothing Inc. (the “Defendant”), and to disallow any claims held by Defendant. In support of this

Complaint, Plaintiff states and alleges upon information and belief that:




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: NSC Wholesale
Holdings LLC (6210); National Wholesale Liquidators of Lodi, Inc. (4301); NSC Realty Holdings LLC (4779); NSC of West
Hempstead, LLC (5582); Top Key LLC (7503); BP Liquor LLC (2059); and Teara LLC (8660).




                                                                                                       2844421.1 116102-101579
                Case 20-50861-CSS         Doc 1     Filed 10/14/20     Page 2 of 14




                                  NATURE OF THE ACTION

        1.      Plaintiff seeks to avoid and recover from Defendant all preferential transfers of

property that were made to or for the benefit of the Defendant during the ninety (90) day period

prior to the commencement of the Debtors’ bankruptcy cases. Specifically, the Plaintiff seeks

entry of a judgment against the Defendant: (1) pursuant to section 547(b) and 548 of title 11 of the

United States Code (the “Bankruptcy Code”) avoiding the Transfers (as defined below);

(2) pursuant to section 550(a) of the Bankruptcy Code, directing the Defendant to pay the Plaintiff

an amount to be determined at trial that is not less than the amount of the Transfers, plus interest

and costs; and (3) pursuant to sections 502(d) and (j) of the Bankruptcy Code, disallowing any

claim of the Defendant against the Debtors until the Defendant pays in full the amount so

determined.

        2.      Plaintiff does not waive, but hereby reserves all of its rights to object to any claim

filed or scheduled relating to the Defendant for any reason, including, but not limited to, any reason

set forth in sections 502(a) through (j) of the Bankruptcy Code.

                                 JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over this adversary proceeding pursuant

to 28 U.S.C. §§ 157 and 1334.

        4.      This adversary proceeding is a “core” proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(B), (F) and (H). Pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Plaintiff confirms its consent to the entry of a final order or judgment

by the Court in connection with this Complaint to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

        5.      Venue in this district is proper pursuant to 28 U.S.C. § 1409(a).

                                                 -2-
2844421.1 116102-101579
                Case 20-50861-CSS         Doc 1     Filed 10/14/20     Page 3 of 14




        6.      This Court has personal jurisdiction over the Defendant pursuant to Rule 7004 of

the Bankruptcy Rules, and because the Defendant transacted and did business with one or more of

the Debtors prior to the Petition Date (as defined herein).

        7.      The statutory and legal predicates for the relief sought herein are sections 502, 547,

548, and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Bankruptcy Rules.

                                         BACKGROUND

        8.      On October 24, 2018 (the “Petition Date”), each of the above-captioned debtors

(the “Debtors”) filed a voluntary petition with this Court for relief under chapter 11 of the

Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors

operated their businesses and managed their properties as debtors-in-possession.

        9.      The Debtors’ chapter 11 cases (the “Chapter 11 Cases”) were jointly administered

pursuant to Bankruptcy Rule 1015(b).

        10.     As of the Petition Date, the Debtors owned and operated eleven (11) general

merchandise close-out stores in four (4) states, Massachusetts, New Jersey, New York and

Pennsylvania, trading under the name “National Wholesale Liquidators.” The Debtors employed

a unique hybrid merchandising strategy that was premised upon both continuity and close-out

products. The Debtors offered customers both an everyday selection of first quality, brand name

merchandise and opportunistic and varying special buys. A detailed description of the Debtors

and their businesses is set forth in greater detail in the Declaration of Mark Samson in Support of

Chapter 11 Petitions and Requests for First Day Relief [D.I. 2].

        11.     On July 16, 2019, an order [D.I. 586] (the “Confirmation Order”) confirming the

Debtors’ Combined Disclosure Statement and Plan (as may be modified, the “Plan”), was entered

by the Honorable Christopher S. Sontchi, United States Bankruptcy Judge, and docketed by the



                                                 -3-
2844421.1 116102-101579
                Case 20-50861-CSS         Doc 1     Filed 10/14/20      Page 4 of 14




Clerk of the United States Bankruptcy Court for the District of Delaware (the “Court”). The Plan

became effective on August 7, 2019.

        12.     The Trust was established pursuant to Article VIII of the Plan. The Trust is a

liquidating trust, the primary purpose of which is to (a) liquidate the Assets of the Trust in a manner

calculated to conserve, protect and maximize the value of the Assets, and (b) collect and distribute

the Assets of the Trust and income and proceeds therefrom to the Beneficiaries, as defined by the

Plan. The rights and duties of the Trust are governed by the NSC Liquidating Trust Agreement

(the “Trust Agreement”).

                                          THE PARTIES

        13.     Pursuant to the Plan and Trust Agreement, the Trust has been granted the rights to,

inter alia, file and prosecute all actions, causes of action, or claims of the Debtors or their estates

arising under chapter 5 of the Bankruptcy Code that have been duly assigned to the Trust. See Plan

at Article VIII; Trust Agreement at Article V.

        14.     Upon information and belief, Defendant was, at all relevant times, a vendor or

creditor that provided goods and/or services to or for the Debtors. Upon further information and

belief, at all relevant times, Defendant’s principal place of business is located at 1620 S. Los

Angeles St, #C, Los Angeles, CA 90015.

                          FACTS GIVING RISE TO PLAINTIFF’S CLAIMS

        15.     The Plaintiff has completed an analysis of all readily available information of the

Debtors and is seeking to avoid all of the transfers of an interest of the Debtors’ property made by

Debtors, NSC Wholesale Holdings LLC and/or Top Key LLC (collectively, “NSC”) to Defendant

on or within ninety (90) days prior to the Petition Date, that is between July 26, 2018 and October

24, 2018 (the “Preference Period”).



                                                 -4-
2844421.1 116102-101579
                Case 20-50861-CSS         Doc 1    Filed 10/14/20      Page 5 of 14




        16.     Plaintiff has determined that NSC made transfers of an interest in its property to or

for the benefit of Defendant during the Preference Period totaling not less than the amounts set

forth on Exhibit A attached hereto, or $30,641.40 in the aggregate (the transfers identified on

Exhibit A, together with all other transfers to or for the benefit of Defendant of estate property

made within the Preference Period, the “Transfer” or “Transfers”).

        17.     The details of each Transfer are set forth on Exhibit A hereto and incorporated by

reference herein. Such details include “Debtor Transferor,” “Check Number,” “Check Amount,”

“Clearing Date,” “Invoice Number,” “Invoice Date,” and “Invoice Amount.”

        18.     Exhibit A reflects Plaintiff’s present knowledge as to the Transfers made to

Defendant by NSC during the Preference Period. During the course of this proceeding, Plaintiff

may learn (through discovery or otherwise) of additional transfers made by NSC to Defendant

during the Preference Period. By virtue of this Complaint, Plaintiff is seeking to avoid and recover

all Transfers made by NSC during the Preference Period, whether such Transfers are reflected on

Exhibit A or not. Plaintiff reserves the right to amend or supplement this original Complaint to

include: (i) further information regarding the Transfer(s); (ii) additional transfers; (iii)

modifications of and/or revision to Defendant’s name; (iv) additional defendants; and/or (v)

additional causes of action, if applicable (collectively, the “Amendments”), that may become

known to Plaintiff at any time during this adversary proceeding, through formal discovery or

otherwise, and for the Amendments to relate back to this original Complaint.

        19.     On or about January 2, 2020, Plaintiff, through counsel, sent a demand letter (the

“Demand Letter”) to Defendant, seeking a return of the Transfer(s). The Demand Letter indicated

the potential statutory defenses available to Defendant pursuant to 11 U.S.C. § 547(c), and

requested that if Defendant had evidence to support any affirmative defenses, it provide this



                                                -5-
2844421.1 116102-101579
                Case 20-50861-CSS          Doc 1     Filed 10/14/20      Page 6 of 14




evidence so Plaintiffs could review the same. Plaintiff has also performed its own due diligence

evaluation of the reasonably known affirmative defenses available to Defendant.

        20.     Based upon Plaintiff’s review of the information, if any, provided by Defendant

prior to filing this Complaint, and after performing its own due diligence evaluation of the

reasonably known affirmative defenses to avoidance of the Transfer(s), Plaintiff has determined

that Plaintiff may avoid some or all of the Transfer(s) even after taking into account Defendant’s

alleged affirmative defenses, if any.

                                        CLAIMS FOR RELIEF

                                              COUNT I

                    (Avoidance of Preferential Transfers – 11 U.S.C. § 547(b))

        21.     The Plaintiff realleges and incorporates all preceding paragraphs as if fully set forth

at length herein.

        22.     Section 547(b) of the Bankruptcy Code empowers the trustee or debtor in

possession, for the benefit of the estate, to avoid a transfer to or for the benefit of a creditor if the

requirements set forth therein are met.

        23.     Pursuant to section 547(b) of the Bankruptcy Code, the Trust may avoid any

transfer of an interest of the Debtors in property (a) to or for the benefit of a creditor, (b) for or on

account of an antecedent debt owed by the Debtors before such transfer was made, (c) made while

the Debtors were insolvent, (d) made on or within ninety (90) days, or in certain circumstances

within one (1) year, before the filing of the petition, and (e) that enables such creditor to receive

more in satisfaction of its claims than it would receive in a case under chapter 7 of the Bankruptcy

Code if the transfer had not been made and the creditor had received payment of such debt to the

extent provided by the provisions of title 11 of the Bankruptcy Code.



                                                  -6-
2844421.1 116102-101579
                Case 20-50861-CSS        Doc 1     Filed 10/14/20    Page 7 of 14




        24.     During the Preference Period and as more particularly described on Exhibit A,

NSC made Transfers to or for the benefit of Defendant in an aggregate amount of not less than the

amount set forth on Exhibit A hereto.

        25.     NSC was insolvent, and pursuant to section 547(f) of the Bankruptcy Code is

presumed to be insolvent, during the ninety (90) day period prior to the Petition Date, and on the

dates on which it made each Transfer to Defendant.

        26.     Each Transfer was made from NSC, and constituted transfers of an interest of NSC

in property.

        27.     Defendant was a creditor of NSC at the time of each of Transfers by virtue of

supplying services and/or goods for which NSC was obligated to pay or by virtue of otherwise

holding a debt owed by one of more of the Debtors.

        28.     Each Transfer was to or for the benefit of a creditor within the meaning of section

547(b)(1) of the Bankruptcy Code because each Transfers either reduced or fully satisfied a debt

or debts then owed by NSC to Defendant, as set forth on Exhibit A hereto.

        29.     Each Transfer was made on account of antecedent debts owed by NSC to

Defendant. The antecedent nature of the debt is evidenced by the lease, purchase order, contracts,

agreement, invoices and/or bills of lading identified on Exhibit A hereto.

        30.     As a result of each Transfer, Defendant received more on its antecedent debts than

it would have received if (a) the Transfers had not been made, (b) NSC’s bankruptcy case was a

case under chapter 7 of the Bankruptcy Code, and (c) Defendant received payment of its antecedent

debt to the extent provided by the provisions of title 11 of the Bankruptcy Code. As evidenced by

the Debtors’ Chapter 11 Cases, the proofs of claim that were filed against NSC, the Plan, the




                                               -7-
2844421.1 116102-101579
                 Case 20-50861-CSS          Doc 1    Filed 10/14/20     Page 8 of 14




Confirmation Order, and the Disclosure Statement, NSC’s liabilities exceed its assets such that

NSC’s unsecured creditors will not receive payment of their claims in full form the Trust.

        31.      Defendant has not repaid all or any part of the Transfers.

        32.      In accordance with the foregoing, each Transfer constitutes a preferential transfer

subject to avoidance pursuant to section 547(b) of the Bankruptcy Code.

                                              COUNT II

               (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

        33.      Plaintiff realleges and incorporates all preceding paragraphs as if fully set forth at

length herein.

        34.      To the extent one or more of the Transfers identified on Exhibit A was not made

on account of antecedent debt, was a prepayment for goods and/or services subsequently received,

or was a transfer made by NSC without a corresponding transfer into the payment account by NSC

incurring the debt, Plaintiff pleads in the alternative that the Debtor(s) making such transfer(s) did

not receive reasonably equivalent value in exchange for such transfer(s) (the “Potentially

Fraudulent Transfers”); and

                 (a)      NSC was insolvent as of the date of the Transfer(s) or became insolvent as
                           a result of the Transfer(s); or

                 (b)      NSC was engaged, or about to engage, in business or a transaction for which
                           any property remaining with NSC or for whose benefit the Transfer(s) was
                           made, was an unreasonably small capital; or

                 (c)      NSC, at the times relevant to this Complaint, intended to incur, or believed
                           they would incur, debts beyond their ability to pay upon maturity.

        35.      Based upon the foregoing, the Potentially Fraudulent Transfers are avoidable

pursuant to section 548(a)(1)(B) of the Bankruptcy Code.




                                                  -8-
2844421.1 116102-101579
                 Case 20-50861-CSS          Doc 1    Filed 10/14/20      Page 9 of 14




                                              COUNT III

                          (Recovery of Avoided Transfers – 11 U.S.C. § 550(a))

        36.      Plaintiff realleges and incorporates all preceding paragraphs as if fully set forth at

length herein, to the extent they are not inconsistent with the allegations contained in this Count

III.

        37.      Plaintiff is entitled to avoid the Transfers pursuant to either section 547(b) and/or

any Potentially Fraudulent Transfers pursuant to section 548 of the Bankruptcy Code (collectively,

the “Avoidable Transfers”).

        38.      Defendant is either the (a) the initial transferee of the Avoidable Transfers, (b) the

entity for whose benefit the Avoidable Transfers were made, (c) an immediate or mediate

transferee of an initial transferee, or (d) the successor in interest to one of the foregoing.

        39.      Plaintiff is entitled to recover from the Defendant the value of each of the Avoidable

Transfers, plus interest thereon to the date of payment and the costs of this action pursuant to

section 550(a) of the Bankruptcy Code.

                                              COUNT IV

                              (Disallowance of Defendant’s Proof of Claim
                            or Scheduled Claim – 11 U.S.C. § 502(d) and (j))

        40.      Plaintiff realleges and incorporates all preceding paragraphs as if fully set forth at

length herein.

        41.      Defendant is any entity from which property is recoverable under section 550(a) of

the Bankruptcy Code and is a transferee of one or more transfers avoidable under section 547(b)

or 548 of the Bankruptcy Code.

        42.      Defendant has not paid the amount, or turned over the Avoidable Transfer(s), for

which Defendant is liable under section 550(a) of the Bankruptcy Code.


                                                  -9-
2844421.1 116102-101579
               Case 20-50861-CSS           Doc 1     Filed 10/14/20     Page 10 of 14




        43.     Pursuant to section 502(d) of the Bankruptcy Code, any and all filed or scheduled

claims the Defendant currently possesses against the Debtors’ estates and/or the Trust

(collectively, the “Claims”) must be disallowed unless and until Defendant repays in full to

Plaintiff, pursuant to a judgment or otherwise, an amount equal to the aggregate amount of the

Avoidable Transfer(s), plus interest thereon and costs.

        44.     Pursuant to section 502(j), any and all Claims of Defendant and/or its assignee,

against the Debtors’ chapter 11 estates and/or Plaintiff previously allowed, must be reconsidered

and disallowed until such time as Defendant pays to Plaintiff an amount equal to the aggregate

amount of the Avoidable Transfers.

                                   RESERVATION OF RIGHTS

        45.     Plaintiff reserves the right to bring all other claims or causes of action that Plaintiff

might have against Defendant, on any and all grounds, as allowed under the law or in equity

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendant:

                (a)       declaring that the Avoidable Transfers to the Defendant constitute voidable
                          preferential and/or fraudulent transfers pursuant to sections 547(b) and 548
                          of the Bankruptcy Code;

                (b)       avoiding the Avoidable Transfers and directing and ordering that the
                          Defendant pay the Trust, pursuant to section 550(a) of the Bankruptcy Code,
                          the aggregate amount of the Avoidable Transfers, plus interest from the date
                          of demand at the maximum legal rate and to the fullest extent allowed by
                          applicable law, together with costs and expenses of this action including,
                          but not limited to, attorneys’ fees;

                (c)       pursuant to sections 502(d) and (j) of the Bankruptcy Code, disallowing any
                          claim held or filed by Defendant against the Debtors’ estates until the
                          Defendant returns the Avoidable Transfers to Plaintiff; and

                (d)       granting to the Trust such other and further relief as the Court deems
                          equitable and proper.



                                                 - 10 -
2844421.1 116102-101579
               Case 20-50861-CSS   Doc 1   Filed 10/14/20   Page 11 of 14




Dated: October 14, 2020
       Wilmington, DE

                                      GIBBONS P.C.

                                      By: /s/ Natasha M. Songonuga
                                      Natasha M. Songonuga, Esq. (DE 5391)
                                      Howard A. Cohen (DE 4082)
                                      300 Delaware Ave., Suite 1015
                                      Wilmington, DE 19801-1671
                                      Telephone: (302) 518-6300
                                      Facsimile: (302) 429-6294
                                      Email: hcohen@gibbonslaw.com
                                              nsongonuga@gibbonslaw.com

                                                -and-

                                      Robert K. Malone
                                      One Gateway Center
                                      Newark, New Jersey 07102-5310
                                      Telephone: (973) 596-4500
                                      Facsimile: (973) 596-0545
                                      Email: rmalone@gibbonslaw.com

                                      Counsel for the NSC Liquidating Trust




                                       - 11 -
2844421.1 116102-101579
Case 20-50861-CSS   Doc 1   Filed 10/14/20   Page 12 of 14




               EXHIBIT A
                               Case 20-50861-CSS    Doc 1     Filed 10/14/20    Page 13 of 14




     Debtor                                                                               Check
                           Payee         Inv. No. Inv. Date    Inv. Amt.    Check No.             Clear Date Check Amount
   Transferor                                                                             Date
NSC Wholesale   Almost Nothing Inc        48711    5/8/2018        194.40    196246     7/13/2018   8/3/2018 $ 21,613.40
                                          48712    5/4/2018        311.40
                                          48713    5/4/2018        505.80
                                          48714    5/4/2018        407.40
                                          48715    5/4/2018        194.40
                                          48716    5/8/2018        505.80
                                          48717    5/4/2018        311.40
                                          48718    5/7/2018        194.40
                                          48720    5/8/2018        194.40
                                          48721    5/4/2018        138.00
                                          48722    5/4/2018        192.00
                                          48723    5/4/2018        192.00
                                          48724    5/4/2018        138.00
                                          48725    5/9/2018        138.00
                                          48726    5/7/2018        192.00
                                          48727    5/9/2018        138.00
                                          48729    5/8/2018        192.00
                                          48730    5/9/2018        372.00
                                          48731    5/4/2018        921.00
                                          48732    5/4/2018      1,287.00
                                          48733    5/4/2018      1,287.00
                                          48734    5/4/2018        792.00
                                          48735    5/8/2018      1,287.00
                                          48736    5/7/2018      1,017.00
                                          48737    5/7/2018        888.00
                                          48739    5/8/2018        792.00
                                          48740    5/8/2018        483.00
                                          48742    5/4/2018      1,653.00
                                          48743    5/4/2018      1,635.00
                                          48744    5/4/2018        483.00
                                          48745    5/8/2018      1,708.00
                Case 20-50861-CSS     Doc 1     Filed 10/14/20    Page 14 of 14




  Debtor                                                                  Check
             Payee        Inv. No. Inv. Date     Inv. Amt.    Check No.              Clear Date Check Amount
Transferor                                                                Date
                           48746     5/4/2018      1,609.00
                           48748     5/9/2018        555.00
                           48751     5/8/2018        705.00

                           49003    5/18/2018         39.00    196874     8/7/2018   8/27/2018 $    9,028.00
                           49004    5/18/2018        132.00
                           49005    5/16/2018        156.00
                           49006    5/18/2018         48.00
                           49007    5/18/2018        117.00
                           49008    5/17/2018         81.00
                           49009    5/18/2018         39.00
                           49010    5/16/2018        132.00
                           49011    5/16/2018        132.00
                           49012    5/18/2018        252.50
                           49014    5/18/2018        363.00
                           49015    5/18/2018      1,130.50
                           49016    5/18/2018      1,206.50
                           49017    5/18/2018        306.00
                           49018    5/18/2018      1,043.50
                           49019    5/16/2018        942.00
                           49022    5/16/2018        529.00
                           49137     6/1/2018        516.00
                           49140     6/1/2018        713.00
                           49141     6/1/2018        503.00
                           49142     6/1/2018        647.00

                                                $ 30,641.40                                     $ 30,641.40
